Citation Nr: 0021978	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to April 27, 1998, for 
the grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes the August 1999 RO decision also granted 
service connection for major depression and anxiety, 
assigning a 50 percent rating and an April 27, 1998 effective 
date, granted entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
and denied an increased rating for the veteran's service-
connected bilateral hearing loss.  As there is no NOD and 
substantive appeal of record for any of those decisions, 
however, they are not before the Board.


REMAND

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) was granted by 
an August 1999 RO decision, and an April 27, 1998 effective 
date was assigned.  On the same date as the August 1999 
decision, the RO issued a "supplemental statement of the 
case," with the issue characterized as "[e]ntitlement to an 
effective date prior to April 27, 1998 for individual 
unemployability."  No notice of disagreement (NOD) as to the 
assigned effective date had been received by the RO at that 
time.  A July 2000 memorandum from the RO to the veteran's 
representative essentially indicated that the RO wanted to 
know if the veteran was satisfied with the April 27, 1998, 
effective date of the TDIU grant, and, if not, for the 
representative to submit a VA Form 646.  The RO apparently 
accepted, in lieu of an NOD, a July 2000 Statement of 
Representative in Appeals Case (submitted in lieu of a VA 
Form 646), in which the representative indicated the veteran 
disagreed with the effective date.  A July 2000 Appellant's 

Brief (submitted in lieu of an Informal Hearing 
Presentation), which also noted disagreement with the 
assigned effective date for the TDIU grant, was apparently 
accepted in lieu of a substantive appeal.  That procedure, 
however, does not comply with 38 U.S.C.A. § 7105(a) (West 
1991), which provides that appellate review shall be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished.  An NOD is defined by regulation as "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (1999); see also Beyrle v. Brown, 9 Vet. App. 24, 27 
( 1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en 
banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Court) has held that, for purposes of initiating 
appellate review, an NOD applies only to the element of the 
claim currently being decided, and necessarily cannot apply 
to "the logically down-stream element of compensation 
level" [or the effective date] if the service connection 
claim is subsequently granted either by the Board or on 
remand from the Board by the RO.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

A remand is required for correction of a procedural defect.  
See Godfrey v. Brown, 7 398, 408-10 (1995); 38 C.F.R. § 19.9;  
VAOPGCPREC 16-92 (July 24, 1992) (noting in comments that, if 
an issue is raised on the record for the first time before 
the Board, the proper course of action, consistent with the 
governing VA statutes and regulations, is for the Board to 
"remand" the issue to the RO for further development); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (Pursuant 
to 38 U.S.C.A. § 7105(a), (d)(1)-(3), an NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) 

after an SOC is issued by VA.)  It should also be noted in 
the remand order that the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130; see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) ("absent an NOD, an SOC, and a 
Form 1-9, the BVA was not required - indeed, it had no 
authority - to proceed to a decision") (citation omitted).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
inform him that, if he desires to appeal 
the April 27, 1998 effective date 
assigned for the grant of TDIU by the 
August 1999 RO decision, he should file 
an NOD in compliance with 38 C.F.R. § 
20.201.

2.  If the veteran files an NOD as to the 
effective date, the RO should issue an 
appropriate SSOC, accord the veteran an 
appropriate time to respond, and inform 
him of his appellate rights and the 
necessity to file a substantive appeal to 
perfect his appeal.

3.  After completion of the above, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to accord the veteran due 
process of law.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition of 
the issue on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


